        Case 1:21-cv-00717-LY Document 30 Filed 09/09/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

E.T.,BYANDTHROUGHHER               §
PARENTS AND NEXT FRIENDS; D.D.,    §
BY AND THROUGH HER PARENTS         §
AND NEXT FRIENDS; E.R., BY AND     §
THROUGH HER PARENTS AND NEXT       §
FRIENDS; J.R., BY AND THROUGH      §
HER PARENTS AND NEXT FRIENDS;      §
H.M,BYANDTHROUGHHER                §
PARENTS AND NEXT FRIENDS; N.C.,    §
BY AND THROUGH HER PARENTS         §
AND NEXT FRIENDS; J.G., BY AND     §
THROUGH HER PARENTS AND NEXT       §
FRIENDS; E.S., BY AND THROUGH      §
HER PARENTS AND NEXT FRIENDS;      §
M.P, BY AND THROUGH HER            §
PARENTS AND NEXT FRIENDS; S.P.,    §
BY AND THROUGH HER PARENTS         §
AND NEXT FRIENDS; R.S., BY AND     §
THROUGH HER PARENTS AND NEXT       §
FRIENDS; J.V., BY AND THROUGH      §
HER PARENTS AND NEXT FRIENDS;      §
H.P., BY AND THROUGH HER           §
PARENTS AND NEXT FRIENDS; AND      §
A.M., BY AND THROUGH HER           §
PARENTS AND NEXT FRIENDS,          §
                   PLAiNTIFFS,     §
                                   §
V.                                 §    CAUSE NO. 1:21-CV-717-LY
                                   §
GOVERNOR GREG ABBOTT, IN HIS       §
OFFICIAL CAPACITY AS GOVERNOR      §
OF TEXAS; MIKE MORATH, IN HIS      §
OFFICIAL CAPACITY AS THE           §
COMMISSIONER OF THE TEXAS          §
EDUCATION AGENCY; AND THE          §
TEXAS EDUCATION AGENCY,            §
                DEFENDANTS.        §
           Case 1:21-cv-00717-LY Document 30 Filed 09/09/21 Page 2 of 2



                                             ORDER

       Before the court is the above-styled and numbered action. On September 9, 2019, the court

held a telephone conference regarding Plaintiffs' request for a temporary restraining order, at which

all parties were represented by counsel. As a result of the conference,

       IT IS ORDERED that Defendants may file a response to Plaintiffs' Emergency Motion For

a Temporary Restraining Order on or before 5:00 p.m. Monday, September 13, 2021.

       IT IS FURTHER ORDERED that a Hearing on Plaintiffs' request for a temporary

restraining order is set for Wednesday, September 15,2021, at 9:00 a.m. in Courtroom 7, Seventh

Floor of the United States Courthouse, 501 West 5th Street, Austin, Texas.

       SIGNED this                  day of September, 2021.




                                              UNI ED STATE




                                                  2
